              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SETH BASIL COLCHESTER,                            CASE NO. C20-1571-JCC

11                                  Petitioner,               ORDER

12                  v.

13          JEWEL LAZARO,

14                                  Defendant.

15

16          This matter comes before the Court sua sponte. In preparation for the remote hearing

17   scheduled in this matter, which will commence February 22, 2021 at 9:30 a.m., (see Dkt. Nos.

18   60, 61), the Court ORDERS the parties and witnesses to abide by the following procedures and

19   protocols:

20          A. Hearing format

21                  •    The entire proceeding will take place using the ZoomGov.com platform. The

22                       parties, counsel, and witnesses will not be physically present in the courtroom.

23                  •    The public will have access via a link published on the Court’s calendar.

24

     ORDER - 1
     C20-1571-JCC
              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 2 of 8




 1          B. Preparation

 2                  •   Counsel shall review the tutorials located at

 3                      https://www.youtube.com/playlist?list=PLQQODreSvdKHWF4JsOIQp8zMJ

 4                      Mt9ulM-2 and familiarize themselves with:

 5                                ZoomGov.com

 6                                Box.com

 7                                King County CLE modified for federal court

 8                  •   Counsel shall ensure that they and each witness have the hardware, software,

 9                      data bandwidth, and internet access required to testify remotely based on the

10                      minimum system requirements posted at https://www.wawd.uscourts.gov/

11                      attorneys/remotehearings.

12                  •   Prior to the proceeding, counsel for each party must to conduct a technology

13                      check with each witness and counsel appearing in this matter from the

14                      location the individual intends to appear from.

15                  •   Counsel for the parties are also to contact the courtroom deputy, Gabriel

16                      Traber, no later than close-of-business on February 17, 2021 to arrange for a

17                      technology check with the Court prior to commencement of the February 22,

18                      2021 proceeding.

19                  •   Counsel shall ensure that parties and witnesses have an alternative means of
20                      communicating with each other outside the ZoomGov.com platform (such as
21                      by telephone).
22          C. Record
23

24

     ORDER - 2
     C20-1571-JCC
              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 3 of 8




 1                  •   The Court will make a record of the proceeding using a Court-provided court

 2                      reporter. No portion of the hearing may be recorded or broadcast, in whole or

 3                      in part, in any fashion by any participant, witness or public observer.

 4          D. Witnesses and Participants

 5                  •   No later than close-of-business on February 19, 2021, counsel for each party

 6                      shall e-mail the courtroom deputy at Gabriel_Traber@wawd.uscourts.gov and

 7                      provide the following information for each party, attorney, or witness who

 8                      will appear remotely:

 9                                Name

10                                E-mail address

11                                Phone number

12                                Participant status (party, attorney, or witness)

13                  •   The courtroom deputy will supply the invitation link for those participating.

14                      When a participant remotely accesses the hearing, the participant will first

15                      enter a virtual waiting room. The courtroom deputy will admit participants to

16                      the virtual court proceeding from the virtual waiting room.

17                  •   Counsel is responsible for notifying witnesses when they are expected to

18                      report to the virtual waiting room.

19          E. Exhibits

20                  •   Prior to hearing, exhibits shall be uploaded by counsel to the Box.com website
21                      via a link that the courtroom deputy will e-mail to counsel prior to
22                      commencing the February 22, 2021 proceeding.
23

24

     ORDER - 3
     C20-1571-JCC
              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 4 of 8




 1                            The parties shall upload exhibits in separately-labeled folders, i.e.,

 2                             “Petitioner’s Proposed Exhibits” and “Respondent’s Proposed

 3                             Exhibits.”

 4                            While the exhibits will be housed on Box.com, they should be

 5                             presented to the Court during the proceeding using the ZoomGov.com

 6                             platform.

 7                  •   The courtroom deputy will move each exhibit to the appropriate folder for

 8                      admitted exhibits as they are admitted.

 9                  •   Two hard copies of the exhibits must be delivered to the Court at the U.S.

10                      Courthouse at 700 Stewart Street, Seattle, WA 98101 prior to commencing

11                      the proceeding.

12                            Counsel shall complete the attached certification to indicate that

13                             uploaded exhibits are identical to exhibits produced and provided to

14                             the Court in hard-copy format.

15                  •   Each witness testifying shall have a hard copy of any exhibit that they will be

16                      expected to use or examine during the hearing.

17          F. Professionalism During the Proceeding

18                     Ambient noise protocols:

19                                When the Court, counsel, or a witness is speaking, please avoid

20                             interrupting the speaker.

21                                Upon admission to the ZoomGov.com platform, participants shall

22                             mute their microphones and activate microphones when directed by

23                             the Court (e.g., a witness shall activate the microphone when testifying

24

     ORDER - 4
     C20-1571-JCC
              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 5 of 8




 1                             as shall the examining and defending attorneys during witness

 2                             testimony).

 3                               Any participants using multiple devices in a single workspace to

 4                             access the hearing should avoid audio feedback issues by only using

 5                             the microphone and speakers on one device at a time, or utilizing

 6                             headphones.

 7                               To the extent possible, remote participants should conduct

 8                             themselves in the same way they would if they were physically present

 9                             in a courtroom. This includes silencing electronic devices other than

10                             those necessary for remote participation and generally taking steps to

11                             minimize anything in their remote workspace that would distract from

12                             the integrity of the proceedings. The Court understands that

13                             conducting a proceeding from one’s home presents many challenges.

14                             Accordingly, the Court directs all remote participants to use best

15                             efforts to maintain professionalism in order to conduct a fair and

16                             efficient hearing.

17                  •   Objections:

18                               Counsel should raise their hand to signal an objection. Once the

19                             objection is made, the witness shall stop talking to allow the Court to

20                             rule on the objection.

21                  •   Disconnection:

22                               In the event that the Court, a party, counsel, witness, or anyone

23                             else necessary to the proceedings becomes disconnected from the

24

     ORDER - 5
     C20-1571-JCC
              Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 6 of 8




 1                             remote hearing, the proceeding will stop while the connection is

 2                             reestablished.

 3                                Counsel must ensure that a witness has an alternative means of

 4                             communicating with counsel (e.g., a telephone) in the event of

 5                             disconnection.

 6                  •   Appropriate dress: Parties, witnesses, and counsel are to dress in the same

 7                      manner as they would in a live courtroom.

 8                  •   Screen names: When remotely accessing the hearing, remote participants

 9                      should ensure that their screen name indicates their actual name.

10          It is so ORDERED.

11          The clerk is DIRECTED to provide copies of this order to all counsel.

12
            DATED this 28th day of January 2021.




                                                          A
13

14

15
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

     ORDER - 6
     C20-1571-JCC
                   Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 7 of 8




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 5

 6
                                  Petitioner,
 7
                            v.
 8                                                           CERTIFICATION REGARDING
                                                             EXHIBITS FOR TRIAL
 9
                                  Respondent.
10
              I, ________________________________________, declare and certify as follows:
11
              1.       I am counsel of record for _______________________________________,
12
     the ________________________ in this matter, and I am admitted to practice before this
13
     Court.
14
              2.       During trial, either I or an individual in my law firm will use the software
15
     program(s) or platform(s) known as ___________________________________________
16
     ___________________________ to publish exhibits to the jurors, using the “screen share”
17
     function in the ZoomGov.com platform.
18
              3.       Based on my personal knowledge, I declare and certify that the exhibits
19
     electronically stored for use in connection with the software program(s) or platform(s)
20
     identified in Paragraph 2, above, are identical to the exhibits uploaded into the Box.com
21
     folders created and maintained by the Court for this trial.
22

23

     C__ -_____ JCC - CERTIFICATION REGARDING EXHIBITS FOR TRIAL - 1
                 Case 2:20-cv-01571-JCC Document 62 Filed 01/28/21 Page 8 of 8




 1         4.         Based on my personal knowledge, I also declare and certify that the

 2 courtesy hard copies of exhibits provided to the Court are identical to the exhibits uploaded

 3 into the Box.com folders created and maintained by the Court for this trial.

 4         5.        Based on my personal knowledge, I further declare and certify that the

 5 copies of any exhibits provided to witnesses for use during their testimony are identical to

 6 the exhibits uploaded into the Box.com folders created and maintained by the Court for

 7 this trial.

 8         I declare under penalty of perjury under the laws of the State of Washington, and I

 9 certify pursuant to Federal Rule of Civil Procedure 11, that the foregoing is true and correct.

10         DATED this ____ day of February, 2021.

11

12                                                    ________________________________

13

14

15

16

17

18

19

20

21

22

23

     C__ -_____ JCC - CERTIFICATION REGARDING EXHIBITS FOR TRIAL - 2
